ORDER
The Disciplinary Review Board having filed with the Court (DRB 13-249) a decision recommending on the record certified to the Board pursuant to Rule. 1:20-4© (default by respondent), that OWEN CHAMBERS, formerly of NEW BRUNSWICK, who was admitted to the bar of this State in 2000, and who has been suspended from practice since April 9, 2012, be disbarred for violating RPC 1.15(b) (failure to promptly deliver funds to a third person), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(b) (criminal act that reflects adversely on a lawyer’s honesty, trustworthiness, or fitness as a lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d) (conduct prejudicial to the administration of justice), and N.J.S.A. 2C:20-3 (theft by unlawful taking), and N.J.S.A. 2C:21-34(a) (third-degree submission of a fraudulent claim for payment pursuant to a government contract);
And OWEN CHAMBERS having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that OWEN CHAMBERS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that OWEN CHAMBERS be and hereby is permanently restrained and enjoined from practicing law; and it is further
*197ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by OWEN CHAMBERS pursuant to Rule 1:21-6, including those restrained from disbursement by Order of the Court filed April 9, 2012, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.